It is a pleasure, Sir, to see you on the podium 
conducting the affairs of the thirty-seventh 
session, whose agenda includes the most important 
issues, issues directly related to the security, 
peace, stability and future of mankind; We have 
great confidence that your vast knowledge and 
experience, and the active role played by your 
friendly country in international relations, wi!! 
help us, and you, realize our expecta¬tions of 
this session. In the name of the Amir, the
Government and the people of Kuwait, please 
accept our congratulations on your election.
166.	The thirty-sixth session was fortunate in 
having been presided over by a colleague who is 
dear to you and to us, Mr. Ismat Kittani; he 
played a distinguished role and one deserving of 
our appreciation and our gratitude.
167.	Since this is the first time I have 
addressed the general  Assembly since the 
Secretary-General, Mr. Javier Perez de Cuellar 
took office, I take this opportunity to say again 
that my country welcomes his accession to that 
high position; we wish him good luck and all 
success.
168.	Furthermore, I must not let this 
opportunity pass without expressing to the former 
Secretary- General, Mr. Kurt Waldheim, our thanks 
and appre¬ciation for his constructive and 
dedicated efforts to help establish world 
security and stability during his term of office. 
We extend to him, too, our best wishes in the 
coming years.
169.	The world situation has entered on a new 
era of complication and confusion, which have 
left their mark on the noble values that mankind 
has accepted as its constitution, values such as 
those of sovereignty, independence, justice, 
non-interference in internal affairs, peaceful 
coexistence among nations, and the elimination of 
the pains and evils inherent in blocs and in 
competing selfish interests.
170.	The political rivalry between the two 
competing camps has led to dialogue and being 
replaced by confrontation and estrangement, and 
thus has put an end to what was left of the 
policy of detente, with its favorable impact on 
international relations.
171.	The increasing complications of 
international relations and conflicts among 
various interests have increasingly involved 
smaller nations in the spheres of influence of 
the super-Powers, to an extent that actually 
jeopardizes even the unity, solidarity and 
effectiveness of the regional organizations which 
have been playing an important role in furthering 
the secu¬rity and prosperity of the countries and 
peoples of the respective regions.
172.	The confusion arising from the ambiguity 
of the international situation has had an obvious 
impact on the ability and effectiveness of the 
United Nations and its various organs, 
particularly the Security Council. In his report 
on the work of the Organiza¬tion, the 
Secretary-General was honest with him, and 
accurately described a fact which can no longer 
be denied when he talked candidly about the 
weakening of the effectiveness and credibility of 
the United Nations as an instrument for achieving 
peace and preventing war. We realize that the 
United Nations has, unfortunately, not been able, 
except in a few rare occasions, to act 
effectively to maintain peace in the world. 
Instead, we note that it has become a stage which 
the competing Powers use flagrantly as an 
instrument for defending their own interests by 
every possible means, to the extent that the 
Security Council has been unable to fulfil its 
primary responsibility—not because of remoteness 
from the scene of events or any reluctance to 
exert efforts, but because of the abuse by some 
of its members of their right of veto.
Those members, upon whose shoulders rests a 
special responsibility for maintaining 
international peace and security, have in 
addition used their power in the Council to 
prevent any collective measures from being 
adopted by the international community whenever 
such measures would affect any part of their 
spheres of influence.
173.	There is now a very wide gap between 
com¬mitment to the principles and provisions of 
the Charter and the actual behavior of nations in 
their inter¬national relations. Resorting to the 
force of arms and military supremacy as 
instruments to solve problems rather than on the 
force of truth, justice and interna¬tional values 
has impaired the prestige of the United Nations, 
which once embodied the hopes of mankind in a 
society where security, prosperity, justice and 
brotherhood prevailed.
174.	The State of Kuwait believes that this 
dangerous situation makes it imperative urgently 
to consider responsible and serious action by all 
the members of the international community to 
rekindle the commit¬ment to the principles of the 
Organization.
175.	Since the beginning of this year the 
General Assembly has had to convene several 
special sessions to discuss the dangerous 
developments relating to the question of 
Palestine and the situation in the Middle East. 
The Security Council has also met several times 
during the same period for the same purpose. 
Those two bodies have adopted resolutions, under 
the pro¬visions of the Charter, to deal with the 
flagrant aggres¬sion perpetrated by Israel 
against an independent and sovereign Member 
State—Lebanon—and against the displaced 
Palestinian people. That people's loss of its 
land and legitimate rights and its dispersal and 
the suffering inflicted upon it for more than 35 
years have been caused primarily by the creation 
of Israel itself.
176.	As recorded by all the Western news 
media, Israel's actions in Lebanon were more 
brutal and inhuman than anything ever witnessed 
by the world before—a human holocaust which did 
not discriminate between men, women and children, 
the total destruc¬tion of everything on the land, 
under the pretext of security safeguards, a 
pretext universally acknowl¬edged to be 
fallacious.
177.	We wonder what would be the fate of the 
world if all nations tried to solve their 
security problems in this manner.
178.	The horrible massacre which shocked 
every¬one's conscience throughout the world has 
once again confirmed the dimensions of the blind 
fanaticism and the racist Zionist hatred of the 
Israeli regime directed against the defenseless, 
innocent people in the Palestinian camps, which 
had been evacuated by the Palestinian fighters 
when they left west Beirut under guarantees from 
the United States of America —which is precisely 
why that country bears a moral as well as a legal 
responsibility for what happened there.
179.	Hence the international community is 
called upon to do more than express condemnation 
or shed tears, because evil forces do net react 
to moral prin¬ciples or human feelings. It is 
therefore necessary to restrain them by means 
that are not beyond the capabilities of the 
international community. As usual, Israel has not 
respected any agreements, pledges or charters. 
Its behavior is not governed by any values or 
principles. This is clearly shown by the extent 
of its disregard for United Nations 
resolutions—which is precisely what has led us to 
call upon Member States, after all that has 
happened, to suspend Israel's membership of the 
United Nations as a first step as well as a 
deterrent to force it to obey the will of the 
international community.
180.	The Arab land, the cradle of divine 
revelations which participated in bringing the 
principles of peace, justice and brotherhood to 
the peoples of the world, is victim today to the 
Zionist arrogance of power, with all its American 
arms of destruction—an arro¬gance of power that 
has caused such frustration among the people of 
Palestine and the other peoples of the region 
that the resultant explosion threatens tc add a 
new element to the present conflict of power and 
arms, with the emergence of bitter anger and 
mutual hatred.
181.	While drawing the attention of the 
international community to this dangerous abyss 
towards which our region is heading and which 
reminds us of the tragic human conflicts of the 
ages, we appeal to it firmly to resist this 
imminent danger. It is possible to disarm the 
hand, but difficult to defuse hatred in the heart.
182.	After what happened in Lebanon, Kuwait is 
convinced that the independence, security, 
territorial integrity and safety of the brotherly 
people of that country cannot be a subject for 
debate. It follows that the necessary measures 
must be taken to compel Israel to abide by 
Security Council resolutions 308 (1982) and 509 
(1982) calling for its immediate and 
unconditional withdrawal from Lebanese territory.
183.	The Palestinian people, under the 
leadership of the PLO, have emerged from the 
latest tragic events much stronger and more 
united and cohesive. Through its conduct 
politically in negotiations and militarily on the 
battlefield, the PLO has proved that it is the 
legitimate spokesman of the Palestinian people 
and that it is deeply committed to international 
responsi¬bility and its role in the preservation 
of peace and security in the Middle East.
184.	It has become obvious from a whole series 
of Israeli violations, such as the annexation of 
Jerusalem and the Syrian Golan Heights to the 
raid on the Iraqi nuclear installation and the 
barbaric invasion of Lebanon, that Israel's 
ultimate intention is to achieve one particular 
objective which it does not even bother to 
conceal—namely, the establishment of Greater 
Israel—and its strategy to achieve that objective 
has become crystal clear—namely, to use the 
flimsy pretext of security as a means of 
achieving ' its expansionist designs.
185.	In their constant search for a peaceful, 
just and honorable solution to the Palestinian 
question, the Arab countries were able to 
manifest once again, at the Twelfth Arab Summit 
Conference, held in Fez, the Arab nation's 
capability of living up to the situation by 
adopting a series of general principles as an 
accepted basis for a peaceful and durable 
solution to the Palestinian question which would 
safeguard the legitimate rights of the people of 
Palestine. Elements of the proposed settlement 
were inspired by the Arab countries' sense of 
international and historical responsibility and 
the principles and bases of interna¬tional 
charters, as well as of United Nations 
reso-lutions, such as the inadmissibility of the 
acquisition of territories by force, the right of 
all peoples to full self-determination, free of 
any narrow or biased interpretation, the peaceful 
settlement of disputes and the Security Council's 
responsibility for maintaining international 
peace and security.
186.	The unanimity shown by Arab heads of 
State in adopting the principles of the Fez 
Conference offers the international community a 
unique opportunity to move ahead on the road to a 
new era based on this initiative, which is 
rightly considered an important turning point 
whose meaning should not be lost on anyone and 
which expresses the genuine and firm desire of 
the Arab countries to end the conflict and 
preserve peace in the area.
187.	It was not surprising to see that Israel 
rejected those Arab principles, for that 
rejection reflects the Israeli strategy in the 
Middle East—a strategy based on the consolidation 
of the	and the impo¬sition of new on the 
international community.
188.	In our view, the international community 
must consider those Arab principles as the 
greatest oppor-tunity ever offered to settle the 
Middle East crisis and the Palestine question on 
a concrete and realistic basis.
189.	It is the view of Kuwait that the United 
States, in particular, should seriously consider 
this Arab ini-tiative, should understand its 
meaning and should respond to it positively so 
that it will become an accepted fact which will 
establish truth, security and justice in a region 
where the clouds of injustice and aggression have 
been and still are looming. On the other hand, 
the group of European countries which had for a 
long time sought to participate in any 
con¬structive approach to settling this thorny 
issue should seriously consider those principles 
and should not let the dream of peace in the 
Middle East be dashed by the misleading and 
deceptive policy of Israel. It is within our 
reach to hold on to the ray of hope—to preserve 
it and strengthen it so that it will eventually 
turn into an impregnable bulwark protecting the 
rights of the just and preserving peace.
190.	I should now like to refer to what I said at 
the 18th meeting of the thirty-sixth session 
about the establishment of the Gulf Co-operation 
Council, which has now become a fact and which 
has proved to be the right and successful 
instrument for developing co¬operation among 
member States, improving their rela¬tions, and 
achieving co-ordination, integration and 
interdependence among their peoples in all 
fields, thereby serving their mutual interests 
and strength¬ening their capability of 
participating in the preserva¬tion of peace and 
security in that vital area of the world. It has 
also stressed another important fact: namely, 
that security and stability in the Arabian Gulf 
area are the responsibility of its peoples and 
countries, which reject foreign interference from 
any source and under any pretext and that the 
member States alone have the right to defend 
their security and maintain their independence. 
The Council has also emerged in the field of Arab 
relations as a tributary of Arab unity and 
solidarity.
191.	Kuwait views with great concern the 
ongoing war between two Moslem neighbors, Iraq 
and Iran, which has exhausted, over a period of 
more than two years, the great potential of their 
human and economic resources and has exposed the 
area more than ever before to the possibility of 
intervention by foreign Powers attempting to 
impost their hege¬mony and their influence and to 
international areas and internal affairs.
192.	Kuwait commends the positive initiative 
of fraternal Iraq concerning the withdrawal of 
its forces to the international borders and the 
cessation of hostilities. It views this as an 
honest and genuine contribution on the part of 
Iraq to put a quick end to the war. We are still 
hopeful that neighbouring Moslem Iran will soon 
follow Iraq's example in this respect.
193.	Kuwait fully appreciates all the honest 
efforts exerted by all parties concerned to find 
an honorable and just solution to the dispute—one 
which would safeguard the rights and dignity of 
both parties. But in spite of the fact that those 
efforts have, unfor¬tunately, not been successful 
so far, we still believe in the necessity of 
continuing them and even inten¬sifying them. We 
also hope that the supreme interest of 
maintaining peace and security in the area will 
prevail over all other considerations. We are 
con¬vinced that the immediate cessation of 
hostilities would create the right climate for 
the solution of all problems, in accordance, 
above all, with the spirit and ideals of Islamic 
brotherhood and with interna¬tional law.
194.	The situation on our Asian continent is 
still replete with explosive crises that threaten 
our peace and security. Foreign troops are still 
on Afghan soil, and all the efforts exerted by 
the United Nations to reach a peaceful and just 
solution to that crisis on the basis of the 
various resolutions adopted by the As¬sembly are 
foundering. While we appreciate the 
par¬ticipation of the parties to the dispute in 
the meeting recently held at Geneva under the 
aegis of the United Nations, we call for an 
intensification of efforts at subsequent meetings 
in order to arrive at a solution that will 
safeguard the rights of the people of Afghanistan 
to self-determination and to establish the 
political system they deem suitable, free from 
any foreign intervention. We also affirm the 
right of the Afghan refugees to return to their 
homeland. Kuwait is con¬vinced that none of these 
goals can be secured without the withdrawal of 
foreign troops from Afghanistan and 
non-intervention in its internal affairs.
195.	We regret the failure of the efforts made 
so far to convene an international conference to 
discuss the Declaration of the Indian Ocean as a 
Zone of Peace. Kuwait has been stressing the need 
to convene such a conference because of its 
conviction that the peace and security of the 
Indian Ocean and the withdrawal of foreign bases 
from that area are vital and closely linked to 
international peace and security. Kuwait also 
reit¬erates its advocacy of the declaration of 
the Middle East as a nuclear-weapon-free zone in 
order to enable the countries of that region to concentrate 
on solving their development problems and 
carrying out their economic development 
programmes.
196.	Like the Middle East, the African 
continent continues to be an arena of strife and 
conflict that threaten its political stability 
and impede its economic progress. The Middle East 
is plagued by an aggressive and racist Zionist 
regime, while the African continent is plagued by 
a similar racist regime that is still being 
imposed on the people of South Africa and Namibia 
despite all the international attempts to find a 
just and honorable solution to their problems.
197.	Kuwait reiterates its support for and 
solidarity with the people of Namibia in their 
just struggle and with the black majority in 
South Africa as it struggles against the policies 
of discrimination and apartheid being pursued by 
the white minority in that country . We salute 
and support the front-line States and SWAPO for 
their political perseverance in attempting to 
find a peaceful settlement to the problem of 
Namibia. We also condemn the perverted methods 
used by the racist regime in South Africa in its 
attempts to obstruct a peaceful settlement to 
that problem. Kuwait would also urge the Western 
nations to exert the utmost pressure on South 
Africa in order to force it to respond positively 
to international efforts to achieve a 
comprehensive and just settlement to the 
situation in southern Africa.
198.	Kuwait is also watching the development 
of the situation in Eritrea and hopes that a just 
solution that will guarantee that the people of 
Eritrea attain their national aspirations can be 
found.
199.	In a few months the Seventh Conference of 
Heads of State or Government of Non-Aligned 
Coun¬tries will convene in the Indian capital. 
The movement non-aligned is still? 20 years after 
its creation, facing tremendous challenges; it 
requires from its members an increased adherence 
to its principles and ideology. By taking the 
initiative of not acting as host to the Seventh 
Conference, Iraq has proved its earnest desire to 
maintain the unity and effectiveness of the 
movement. Kuwait believes that States members of 
the movement should avoid being drawn into the 
conflict between the great Powers, which seek to 
polarize those States towards one camp or the 
other. Kuwait also feels a special interest in 
the forthcoming Conference in India and hopes 
that its results will reflect the aspirations of 
the third world.
200.	We cannot fail to note the sense of 
disillusion¬ment felt by the international 
community at the failure of the second special 
session on disarmament. The continuing 
development of weapons of mass destruc¬tion, the 
continued conducting of nuclear tests and the 
continued stockpiling of huge quantities of 
weapons has exposed the lack of political will on 
the part of the Powers involved to create a 
favorable climate for disarmament.
201.	Kuwait believes that the economic 
problems facing today's world are for the most 
part caused by the tremendous costs of the arms 
race. We therefore call upon the United Nations 
to refuse to allow itself to be impeded by the 
temporary set-back of the failure of the second 
special session and to continue its attempts to 
achieve the cherished aspirations and dreams of 
mankind.
202.	Through its long experience in 
contributing to the development of third-world 
countries, Kuwait realizes that the achievement 
of development in the developing countries is 
primarily the responsibility of those countries. 
That responsibility, however, does not release 
the advanced countries from their commitments to 
the developing nations and, conse¬quently, a 
formula should be worked out to co-ordinate, 
follow up and implement the activities of 
economic co-operation among the developing 
nations them¬selves, on the one hand, and between 
them and the developed and advanced nations on 
the other. While Kuwait fully appreciates the 
efforts that were made during the past year to 
launch global negotiations to achieve economic 
co-operation, it expresses its disap¬pointment at 
the many obstacles being placed in the way of 
such negotiations by the developed nations, which 
continue to look upon this vital matter from the 
viewpoint of their selfish interests.
203.	The Third United Nations Conference on 
the Law of the Sea made important specific 
progress when it adopted the draft Convention 
which the Conference had been debating for more 
than 10 years. Kuwait, aware of its international 
responsibility, appeals to all nations which have 
not yet approved this Con¬vention to join the 
rest of the international community in its common 
conception of the organization and utilization of 
all the important and vital aspects of the 
Convention in the best interests and for the 
prosperity of mankind. Kuwait hopes that this 
Con¬vention will be ratified as soon as possible.
204.	The delegation of Kuwait, while sharing 
the concern of the international community over 
the current international political and economic 
situation, is convinced that it is imperative to 
continue the dialogue and intensify the bilateral 
and multilateral contacts among all nations. This 
concern for interna¬tional peace and security, as 
expressed by all Mem¬ber States, makes us fully 
confident that, given honest intentions and 
explicit goals, it will be possible to realize 
our hopes in the establishment of co-operation 
among peoples and to avoid the evils of wars and 
disputes. Progress and prosperity will thus come 
closer and be more significant.
